DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 7/5/2022 to claims 27, 46, 50 and 53-56 have been entered. Claims 28, 34 and 35 have been canceled. Claims 27, 29, 31-33, and 36-56 remain pending, of which claims 27, 29, 31-33, 36-47 and 49-56 are being considered on their merits. Claim 48 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election Group III, drawn to a method of culturing cells, and the species of A) hydrophilic polymer being in contact with polycation, (B) hydrophilic polymer - PVA, (C) hydrophilic polymer being crosslinked, (D) polycation - PLL, (E) polyanion - PLGA, and (F) treatment - plasma treatment, in the reply filed on 5/11/2022 stands. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 31-33, 36-39, 42-47 and 49-56 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al (2018, Biomacromolecules, 19(1):158–166) in view of Trantidou et al (2017, Microsystems & Nanoengineering, 3: 16091; reference U) Ingram et al (U.S. PGPUB; 20140093962; reference A) Arias et al (2015, Langmuir, 31, 23, 6436–6446) and Rothbauer et al (U.S. PGPUB 20200095526). 
Regarding claims 27 and 31-33, Dou teaches a method of culturing stem cells to form spheroids, wherein the method comprises coating a culture substrate with poly(vinyl alcohol) (PVA), seeding cells on the coated surface, and culturing the cells under conditions that they form spheroids (see Abstract and Conclusions). Dou teaches that this coating is beneficial because of the low adhesion of the cells to the PVA coating, and that the PVA coating is useful as other materials can further be imbedded (see Conclusions). 
Regarding claim 27, 51 and 55-56, Dou teaches that the cells in culture proliferate (see Figure 7).
Regarding claims 46-47 and 49-50, Dou teaches culture substrate (PDMS mold) was treated with O2 plasma to render the surface hydrophilic prior to depositing the PVA (see col. 2 on page 159). Dou’s O2 plasma treatment to render the surface hydrophilic reads on the option of wherein the hydrophobic surface is “hydrophilized after treatment” in claim 49. Dou’s addition of the hydrophilic polymer reads on the substrate being “hydrophilized after” after the step of crosslinking the hydrophilic polymer in claim 50.
Regarding claim 52, Dou teaches the spheroids had a diameter of about 40 to about 100 microns (see Figure 3).
Regarding claim 56, Dou does not teach all the cells used in the method are homogenous, and any variation in expression pattern reads on heterogenous.
Dou does not specifically teach the PVA is crosslinked to the PDMS substrate (claims 27, 46 and 50). Dou does not teach the culture substrate further comprises polyelectrolyte multilayers (claims 27, 36-39 and 42-45). Dou does not teach the spheroid was generated via single cell proliferation (claims 27, 51 and 55-56). Dou does not teach the cell seeding density (29 and 53-54). 
Regarding claims 27, 46 and 50, Trantidou teaches that treating a PDMS substrate with O2 plasma to render the surface hydrophilic prior to depositing the PVA, as done by Dou, results in generation of radical species of surface silanol groups (Si–OH), alcoholic hydroxyls (C–OH), and carboxylic acids (COOH) on the PDMS surface and these species can form covalent bonds with the PVA molecule (see col. 2 on page 3). Trantidou also teaches carrying out these same steps in order to covalently bond PVA to a PDMS substrate (see col. 2 on page 3); formation of covalent bonds reads on “crosslinking”.
Regarding claim 27, Ingram teaches that formation of sphere cultures from single cells is useful as it can better mimic primary tumor-like behavior in the study of cancer stem cells (see abstract). Regarding claims 29 and 53-54, Ingram teaches forming spheres from single cells by plate a single cell in each well (see paragraphs [0069]-[0071]); a single cell in a single well taken in isolation reads on 1 cell per cm squared since Ingram does not require that multiple wells must be used. 
Regarding claim 27, Arias teaches a method of culturing cells, the method comprising providing a culture substrate, coating the culture substrate with polyelectrolyte multilayers, seeding cells on the surface, and culturing under conditions to form spherical clusters of cells (see Abstract, Figure 1, and Materials & Methods). Arias concludes that their nontoxic, biocompatible, hydrated polyelectrolyte multilayer coatings supports the growth of cells as a spheroid cluster of cells, and that such surfaces which induces cells to cluster should be of use in stem cell technology, where it has been shown that stem cell pluripotency is maintained when cells form 3-D multicellular clusters (see Conclusions).
Regarding claims 36-39, while Arias exemplifies another polyelectrolyte pair, Arias teaches that the combination of poly(glutamic acid)/polylysine, (PGA/PLL) are widely employed to construct polyelectrolyte multilayer substrates for cell culture (see col. 2 on page 6436).
Regarding product by process claim 42, Arias teaches the multilayers were built using layer-by-layer assembly (see Materials & Methods).
Regarding claims 43-45, Arias teaches the multilayers were built with different numbers of bi-layers, including 10 (see Materials & Methods), and that because of the asymmetry in charge compensation for polyanions and polycations during multilayer buildup, the morphology multilayers depends on the total thickness and the last layer added (see col. 2 on page 6441 to col. 1 on page 6442), and Arias teaches these parameters can be adapted as changes effect stiffness and cell adhesion (see Abstract and page 6441).
Rothbauer is directed to methods of forming cellular spheroids (see Abstract). Regarding claims 36-41, Rothbauer teaches that it is beneficial to include an anti-fouling layer on the cell culture article and that such anti-fouling layers include not only PVA, but also nanointerfaces such as polyelectrolyte multilayers (see paragraphs [0033]-[0034]). Regarding claim 27, 51 and 55, Rothbauer teaches that multicellular spheroids can be generated being with a single cell (see paragraphs [0147] and [0152]). 
It would have been obvious to combine Dou with Trantidou to covalently attach (crosslink) Dou’s PVA to Dou’s PDMS substrate. A person of ordinary skill in the art would have had a reasonable expectation of success in crosslinking Dou’s PVA to Dou’s PDMS substrate because Dou teaches treating a PDMS substrate with O2 plasma to render the surface hydrophilic prior to depositing the PVA, and Trantidou teaches that the O2 plasma treatment results in generation surface groups on the PDMS surface that can form covalent bonds with the PVA molecule. The skilled artisan would have been motivated to crosslink Dou’s PVA to Dou’s PDMS substrate because Dou already teaches the step of treating a PDMS substrate with O2 plasma to render the surface hydrophilic prior to depositing the PVA, and Trantidou teaches that these steps can be used to result in a covalent attachment which would be a secure attachment.
It would have been obvious to combine Dou with Arias and Rothbauer to include Arias’ poly(glutamic acid)/polylysine, (PGA/PLL) polyelectrolyte multilayer coating on Dou’s culture substrate, and to optimize the out layers of the coating to be either the polyanion or the polycation layer. A person of ordinary skill in the art would have had a reasonable expectation of success in adding Arias’ polyelectrolyte multilayer coating on Dou’s culture substrate because Rothbauer teaches that beneficial layers for spheroid formation include not only PVA, but also nanointerfaces such as polyelectrolyte multilayers. A person of ordinary skill in the art would have had a reasonable expectation of success in optimizing the out layers of the coating to be either the polyanion or the polycation layers because Arias teaches these are modification that can be made. The skilled artisan would have been motivated to include Arias’ polyelectrolyte multilayer coating on Dou’s culture substrate, and to optimize the out layers of the coating to be either the polyanion or the polycation layer because both Arias and Rothbauer highlight that said layers can be beneficial for spheroid and cell culture, and Arias’ teaches that the layers can be adapted to the culture needs.
	It would have been obvious to combine Dou with Ingram and Rothbauer to generate Dou’s spheroid via single cell proliferation and to adjust the cell seeding density. A person of ordinary skill in the art would have had a reasonable expectation of success in generate Dou’s spheroid via single cell proliferation because both Ingram and Rothbauer teach that multicellular spheroids can be generated being with a single cell, and Ingram exemplifies forming a spheroid from a single cell. A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting the cell seeding density because Ingram teaches seeding only one cell per well, and none of the references require that multiple wells must be used at any particular distance from each other. The skilled artisan would have been motivated to generate Dou’s spheroid via single cell proliferation and to adjust the cell seeding density because Ingram teaches that formation of sphere cultures from single cells is useful as it can better mimic primary tumor-like behavior in the study of cancer stem cells and Ingram teaches forming spheres from single cells by plate a single cell in each well but does not require that any specific number of wells must be used.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over over Dou et al (2018, Biomacromolecules, 19(1):158–166) in view of Trantidou et al (2017, Microsystems & Nanoengineering, 3: 16091) Ingram et al (U.S. PGPUB; 20140093962) Arias et al (2015, Langmuir, 31, 23, 6436–6446) and Rothbauer et al (U.S. PGPUB 20200095526) as applied to claims 27, 29, 31-33, 36-39, 42-47 and 49-56 above, and further in view of Facca et al (2010, PNAS, 107(8): 3406–3411).
The teachings of Dou in view of the secondary references are discussed and relied upon above.
	Dou in view of Arias and Rothbauer do not teach that the poly(glutamic acid) in the  (PGA/PLL) polyelectrolyte multilayers is poly(L-glutamic acid). The references are silent as to which enantiomer is used.
	Facca is teaches polyelectrolyte multilayer coating for cell culture, and Facca teaches poly-L-glutamic acid with poly-L-lysine (PLGA/PLL) is a useful coating (see Abstract).
	It would have been obvious to combine Dou in view of Arias and Rothbauer with Facca to use the L enantiomer for both poly amino acids. A person of ordinary skill in the art would have had a reasonable expectation of success in using the L enantiomer for both poly amino acids because Facca establishes this is a useful combination. The skilled artisan would have been motivated to use the L enantiomer for both poly amino acids because while Arias teach PLL, Arias is silent as to the enantiomer for the PGA, but Facca establishes that PLGA is a useful enantiomer.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
Applicant alleges that because Duo teaches the PVA coating is a hydrogel, and that the cells are seeding on the hydrogel, that Duo cannot teach seeding cells on the substrate comprising other layers as discussed in claim 27. However, it is the secondary references that are relied upon for the teaching of including polyelectrolyte multilayers. As discussed above, like Duo, Arias teaches a method of culturing cells such that the cells form spherical clusters. Arias teaches the method comprises providing a culture substrate, coating the culture substrate with polyelectrolyte multilayers, seeding cells on the surface, and culturing under conditions to form spherical clusters of cells , and Arias concludes that their nontoxic, biocompatible, hydrated polyelectrolyte multilayer coatings supports the growth of cells as a spheroid cluster of cells, and that such surfaces which induces cells to cluster should be of use in stem cell technology, where it has been shown that stem cell pluripotency is maintained when cells form 3-D multicellular clusters. Additionally, as stated above, Rothbauer is also directed to methods of forming cellular spheroids, and Rothbauer teaches that it is beneficial to include an anti-fouling layer on the cell culture article and that such anti-fouling layers include not only PVA, but also nanointerfaces such as polyelectrolyte multilayers. While applicant continues by highlighting that none of the references exemplify the use of PVA and the polyelectrolyte multilayers together, as they are both taught to be useful for coating cell culture substrates, it is obvious to use both to coat a cell culture substrate. In the absence of any data showing an unexpected superior benefit over the prior art of the combination of the PVA with the polyelectrolyte multilayers, this limitation is obvious over the cited references. 
Applicant highlights the amendment to independent claim 27 wherein the spheroids are single-cell-derived spheroids. Applicant further highlights that Dou teaches forming cells from aggregates multiple cells. However, as stated above, both Ingram and Rothbauer teach that multicellular spheroids can be generated being with a single cell, and Ingram exemplifies forming a spheroid from a single cell. Therefore this limitation is obvious over the secondary references.
Applicant highlights the amendment to independent claim 27 wherein the PVA is crosslined to the substrate. Applicant further highlights that while Dou teaches the PVA is crosslinked, Dou does not specifically teach that the PVA is crosslinked to the substrate. However, as stated above, while Dou teaches treating a PDMS substrate with O2 plasma to render the surface hydrophilic prior to depositing the PVA, the Trantidou reference teaches that the O2 plasma treatment of PDMS results in generation surface groups on the PDMS surface that can form covalent bonds with the PVA molecule; as stated above formation of a covalent bond reads on crosslinking. Trantidou further exemplifies this process and the rejection above states that it is obvious because not only does Dou already carry out the method steps, but also insuring that covalent bonds did form, as taught by Trantidou, would result in a better attachment of the coating. Therefore this limitation is obvious over the secondary reference Trantidou.
Applicant alleges that Dou does not render the claimed cell density obvious. However, as stated above, Ingram teaches forming spheres from single cells by plate a single cell in each well, and a single cell in a single well taken in isolation reads on 1 cell per cm squared since Ingram does not require that multiple wells must be used. Therefore this limitation is obvious over the secondary reference Ingram.
Applicant alleges that the previously cited Takenaka reference does not teach irradiation of a hydrophobic surface as recited in claim 49. However, claim 49 recites two options and the other option is taught by the primary reference Dou. As stated above, Dou teaches culture substrate (PDMS mold) was treated with O2 plasma to render the surface hydrophilic prior to depositing the PVA. Dou’s O2 plasma treatment to render the surface hydrophilic reads on the option of wherein the hydrophobic surface is “hydrophilized after treatment” in claim 49. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653